Detailed Action
Response to Amendment
This action is responsive to Applicant’s communication filed on 11/22/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1-3, 7-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crazy Freekick (as evidenced by “Football game”, at YouTube.com) (“CF”)
Regarding claim 1, CF discloses an in-game display control method applied to a mobile terminal having at least one processor for executing a software application and a touch screen which is rendered with a graphical user interface (p. 1), a game scene of a game comprising a first virtual character and a scene display area (p. 1), the scene display area being at least part of the game scene (p. 1), contents rendered on the graphical user interface comprising the scene display area (p. 1), the method comprising configuring a first touch area (p. 1) and a second touch area (p. 2) on the graphical user interface, in response to a first touch operation acting on the first touch area, controlling a movement of the first virtual character in the game scene according to the first touch operation (p. 3), updating the scene display area in the game scene according to a position of the first virtual character in the game scene (p. 3), and in response to a preset skill release operation acting on the second touch area (p. 4), updating the scene display area in the game scene at least according to a skill release direction corresponding to the preset skill release operation (p. 5).   

Regarding claim 3, CF discloses wherein a virtual camera corresponding to the first virtual character is configured in the game scene, and the scene display area in the game scene is an area shot by the virtual camera (p. 1).   
Regarding claim 7, CF discloses detecting a second touch operation acting on a preset position of the graphical user interface and controlling, according to the second touch operation, the scene display area to restore to a state before performing the preset skill release operation (p. 6).  
Regarding claim 8, CF discloses when the skill release operation ends, controlling the scene display area to restore to a state before performing the preset skill release operation (p. 6).   
Regarding claim 9, CF discloses wherein updating the scene display area in the game scene at least according to the skill release direction corresponding to the preset skill release operation comprises determining the skill release direction according to an operation direction of the preset skill release operation, and updating the scene display area in the game scene according to the skill release direction (pp. 3-4).   
Regarding claim 10, CF discloses wherein updating the scene display area in the game scene at least according to the skill release direction corresponding to the preset skill release operation comprises: determining a skill release position according to an operation track of the preset skill release operation, determining the skill release direction according to the skill release position and the position of the first virtual character, and updating the scene display area in the game scene according to the skill release direction (pp. 3-4).   
kick blocked by virtual goalkeeper).   
Claims 12-15 recite an apparatus, storage medium, processor and terminal, respectively, comprising substantially the same limitations as those in claim 1 above.  They are rejected for the same reasons as given supra.
Regarding claim 16, CF discloses wherein the first touch area is a direction control located on a lower left area of the graphical user interface and the second touch area is a skill control located on a lower right area of the graphical user interface (pp. 1-4: kicking taps may be performed anywhere on the display, including the lower left and right areas).
Regarding claim 19, CF discloses wherein the scene display area in the game scene is updated by determining an update position or a shifting distance at any position between the skill release position and the position of the first virtual character (pp. 3-5).
Regarding claim 20, CF discloses wherein the scene display area in the game scene is updated by determining an update position or a shifting distance at any position in an area between the current location of the first virtual character and the current location of the second virtual character (pp. 3-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CF in view of Gyro Archer (as evidenced by “Gyro Archer – Mobile Game”, at YouTube.com) (“GA”)
Regarding claim 4, GA suggests—where CF does not disclose—wherein updating the scene display area in the game scene at least according to the skill release direction corresponding to the preset skill release operation comprises determining an adjustment 
Regarding claim 6, GA suggests—where CF does not disclose—determining an adjustment direction of the virtual camera according to the release direction, determining an adjustment position of the virtual camera according to the at least one skill attribute, controlling the movement of the virtual camera according to the adjustment direction and the adjustment position, and updating the scene display area in the game scene according to the movement of the virtual camera (pp. 6-7).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of CF and GA in order to make the game more interesting by allowing closer inspection of the target area.    
Regarding claim 17, GA suggests—where CF does not disclose—wherein according to the adjustment direction, the virtual camera is controlled to move along the skill release direction from a current location of the first virtual character (pp. 6-7).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of CF and GA in order to make the game more interesting by allowing closer inspection of the target area.

Allowable Subject Matter
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 11/22/2021 have been fully considered but they are not persuasive.
Applicant argues: 
However, CF not only fails to teach or suggest that the scene display area in the game scene can be updated according to the position of the football in the game scene, but also fails to teach or suggest that the scene display area in the game scene can be updated according to the direction of kicking ball in the game scene.

Examiner respectfully disagrees.   As shown on page 4 of the CF reference, the kicker has propelled the ball into the opponent’s net, thus scoring a goal.  Subsequently on p. 5, the word “GOAL” has been superimposed on the game screen, the goalie is dejected, and the crowd is now cheering.  Thus the game scene has been changed according to the position of the football, which now lies inside the net.   Similarly, the subsequent changes in the game screen are due to the correct trajectory of the ball from rest into the goal.  Therefore, Examiner respectfully submits that CF discloses these features.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is 571.270.8844
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715